Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered October 5, 1989, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court’s instruction to the jury with respect to the defense of justification was erroneous. However, since the defendant raised no objection to the charge as given, his claim of error is unpreserved for appellate review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467; People v Malave, 114 AD2d 376). The defendant’s further contention that the submission of the verdict sheet, which contained key elements of each count, to the jury deprived him of a fair trial is also unpreserved for appellate review (see, People v Battles, 141 AD2d 748; People v Williams, 138 AD2d 430; People v Monroe, 135 AD2d 741). Under the circumstances of this case we decline to reach these issues in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6]).
There is no reason to disturb the sentence imposed by the trial court (see, People v Farrar, 52 NY2d 302, 305; People v *552Nance, 118 AD2d 664). Kunzeman, J. P., Eiber, Miller and Ritter, JJ., concur.